Citation Nr: 0607385	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-29 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
eye disfigurement.

2.  Entitlement to an effective date earlier than July 16, 
2001, for the award of a 40 percent rating for scarring of 
the right cornea with punctate keratitis, complete 
iridectomy, and tarsorrhaphy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1957 to May 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2002 and 
April 2003 rating decision by the Philadelphia, Pennsylvania, 
Regional Office and Insurance Center (RO) of the Department 
of Veterans Affairs (VA).  In November 2005, the veteran 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

The Board notes that the issue of entitlement to a temporary 
total rating based upon hospitalization and/or the 
requirement for a period of convalescence associated with 
right eye enucleation in 1977 was raised during the November 
2005 hearing.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his earlier effective date claim and of which 
parties were expected to provide such evidence by 
correspondence dated in November 2002.  He has not apparently 
been provided such notice concerning his increased rating 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2005).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).

In this case, the veteran claims that VA treatment records 
subsequent to his right eye enucleation at a private hospital 
in October 1977 should be obtained to substantiate his claim 
for an earlier effective date.  Although VA Medical Center 
correspondence dated in March 2003 indicates a thorough 
search for retired records dated during the period from 1976 
to 1978 had been unsuccessful, the Board finds no evidence of 
any specific request for a current VA medical folder.  It is 
significant to note that in statements and personal hearing 
testimony the veteran reported that he had been receiving 
prosthetic equipment from VA since approximately November 
1977.  The Board notes the veteran contends his right eye 
disfigurement is more disabling than indicated by the present 
rating.  This matter has not been addressed by recent VA 
examination.  Therefore, the Board finds additional 
development is required.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his increased rating claim, 
(2) of the information and evidence that 
VA will seek to provide, (3) of the 
information and evidence that he is 
expected to provide, and (4) to request 
or tell him to provide any evidence in 
his possession that pertains to the 
claim.  

2.  The veteran should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to his claim.  He should be 
specifically requested to identify the 
approximate dates of any contact with VA 
medical facilities since 1977.  After the 
veteran has signed any necessary 
releases, records should be obtained and 
associated with the claims folder.  

Appropriate efforts must be made to 
obtain all pertinent records of the 
veteran's VA treatment since 
October 1977, to include a specific 
request for any current medical folders 
or prosthetic department records.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

3.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to the extent and nature of his 
service-connected right eye 
disfigurement.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

